Citation Nr: 0218610	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for residuals of a 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This case comes before the Board of Veterans' Appeals 
(Board) from a January 2001 RO rating decision which 
denied a compensable rating for residuals of a 
tonsillectomy.  The veteran requested a Travel Board 
hearing, but withdrew this request in a letter submitted 
in July 2001.


FINDING OF FACT

The veteran's tonsillectomy residuals are asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 4.20, 4.31, 4.97, 
Diagnostic Code 6516 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
December 1951 to December 1953.  His service medical 
records show that he had hypertrophic tonsils at the time 
of his separation examination in December 1953.

In May 1963, the veteran underwent a tonsillectomy at the 
VA Hospital in San Juan.  It was indicated that he 
tolerated the procedure well and his hospital course was 
uneventful.  

In September 1963, the RO granted service connection for 
residuals of a tonsillectomy, assigning a noncompensable 
rating.

The file shows the veteran is also service-connected for 
residuals of a right shoulder wound, including muscle 
injury and scar, and he is also service connected for 
residuals of a left clavicle fracture.  For many years he 
has been found to be permanently and totally disabled for 
VA non-service-connected pension purposes due to non-
service-connected schizophrenia.

Post-service medical records from 1978 to 1980 show the 
veteran being seen for a variety of complaints including 
recurrent sore throat.

In June 2000, the veteran submitted his claim for a 
compensable rating for residuals of a tonsillectomy.

In November 2000, the veteran was given a VA examination.  
He complained of a sore throat and that he had "gird" and 
phlegm in his throat.  Upon examination, his condition did 
not interfere with breathing through his nose, and he had 
no purulent discharge.  It was noted that he had dyspnea 
upon exercise or effort.  The examiner reported that the 
veteran had no speech impediment and no evidence of 
chronic sinusitis or allergies.  He had normal mucosa, and 
there were no masses in his neck.  The examiner's 
diagnoses were a normal pharyngeal examination and status 
post tonsillectomy.

VA and private outpatient treatment records from 2000 and 
2001 pertain to a variety of ailments and do not attribute 
any problems to residuals of a tonsillectomy.  An August 
2000 private record refers to complaints of a cough and 
nasal symptoms, and there was an impression of acute 
bronchitis and a reaction to some kind of substance.  
There were normal routine head, eyes, ears, nose, and 
throat examinations in March 2001 and June 2001.

In April 2001, the veteran was given another VA 
examination.  He complained of sinusitis, nasal 
obstruction, heartburn, frequent colds, earaches, swelling 
of the neck, and vocal changes.  He reported that he was 
unable to sing because of his voice problems.  He stated 
that all of these symptoms had appeared since his 
tonsillectomy.  He was indicated to have no speech 
impairment.  Physical examination revealed normal nasal 
mucosa and septum, with surgically absent tonsils.  He was 
otherwise normal.  The examiner's diagnosis was status 
post tonsillectomy, and the examiner opined that the 
veteran's symptoms were not related to his tonsillectomy.  

In a letter dated in July 2001, Dr. Gilberto Rodriguez, a 
private physician, stated that he had treated the veteran 
since 1991 for a variety of medical conditions.  He 
indicated that the veteran had complained of recurrent 
episodes of upper respiratory tract infections with 
symptoms including hoarseness, nasal congestion, sneezing, 
nasal secretions, and an occasional non-productive cough.  
Antibiotics had been prescribed with only partial 
improvement.  

In February 2002, the veteran was again given a VA 
examination.  He reported that he had lost his voice and 
had "tentacles" in his tonsillar area.  He also complained 
of excessive salivation and an inability to sing.  He 
further indicated that he had frequent common colds and 
also reported several unrelated complaints involving his 
larynx and pharynx.  On physical examination, the veteran 
had normal mucosa of the nose with septum in the midline.  
His pharynx had normal mucosa.  His tonsils were absent 
surgically.  His tongue had very prominent papilla, which 
was indicated to be a normal finding.  The examiner's 
diagnoses were status post tonsillectomy and normal 
examination.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claim for a 
compensable rating for residuals of a tonsillectomy.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, 
the entire medical history must be considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  
38 C.F.R. § 4.20.  The veteran's tonsillectomy residuals 
may be rated by analogy to chronic laryngitis.

Under Diagnostic Code 6516, governing chronic laryngitis, 
a compensable (10 percent) rating is assigned where 
chronic laryngitis is manifested by hoarseness with 
inflammation of cords or the mucous membrane.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516.

When the criteria for a compensable rating of a diagnostic 
code are not shown, a zero percent rating is assigned.  
38 C.F.R. § 4.31.

The Board finds that the medical evidence of record does 
not establish entitlement to a compensable rating for 
tonsillectomy residuals.  Medical evidence from recent 
years shows the veteran complaining of a sore throat and 
various respiratory problems on several occasions, but 
none of the records attribute his symptoms to residuals of 
a tonsillectomy. VA examinations in 2000, 2001, and 2002 
found no active residuals of a tonsillectomy and did not 
attribute the veteran's complaints to tonsillectomy 
residuals.  The veteran may believe that his various 
throat, lung, or other problems are manifestations of 
service-connected residuals of a tonsillectomy, but he is 
a layman and has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The weight of the competent evidence demonstrates that 
residuals of a tonsillectomy are asymptomatic; thus a 0 
percent rating for this condition is proper.  The 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a tonsillectomy.  
Thus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for residuals of a tonsillectomy is 
denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

